Citation Nr: 0908303	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-40 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for loss of visual 
acuity to include as secondary to service-connected 
hypertension.    

2. Entitlement to a rating higher than 40 percent for 
hypertension. 

3. Entitlement to a higher (compensable) rating for duodenal 
ulcer.  


REPRESENTATION

Veteran represented by:  Robert F. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1967 to June 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

At the time the Veteran filed his claims for increase, 
service connection was in effect for hypertension with 
headaches, rated 40 percent disabling.  During the pendency 
of the appeal, in a rating decision in November 2005, the RO 
assigned a separate rating of 50 percent for headaches, which 
is the maximum schedular rating under Diagnostic Code 8100.  
As the Veteran has not disagreed with the separate 50 percent 
rating for headaches and as the rating for headaches has not 
been developed for appellate review by the RO, the Board does 
not have jurisdiction of the rating for headaches and the 50 
percent rating for headaches will not be reviewed in this 
decision. 

During the appeal, medical records have been associated with 
the file showing that the Veteran has been treated for a 
variety of gastrointestinal conditions, other than his 
service-connected duodenal ulcer, including gastroparesis, 
gastroesophageal reflux disease, and hiatal hernia, which are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. Refractive eye associated with loss of visual acuity is 
not a disability for the purpose of VA disability 
compensation; and glaucoma is not currently shown. 

2. For the period covered in the appeal, the hypertension is 
shown by diastolic pressure that is predominantly less than 
130.  

3. For the period covered in the appeal, the duodenal ulcer 
has been asymptomatic, without evidence of active ulcer 
disease.  


CONCLUSIONS OF LAW

1. Loss of visual acuity, refractive error, and glaucoma were 
not incurred in or aggravated by service; loss of visual 
acuity, refractive error, and glaucoma are not proximately 
due to or aggravated by service-connected hypertension.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).

2. The criteria for a rating higher than 40 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 
(2008).  

3. The criteria for a compensable rating for duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.31, 4.114, Diagnostic Code 7305 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.    

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, in August 2008, and in 
October 2008.  The Veteran was notified of the type of 
evidence to substantiate the claim for secondary service 
connection for a vision disability, namely, medical evidence 
that the current eye disability and evidence showing a 
connection between the eye disability and service-connected 
hypertension.  

Further, the notice included the type of evidence needed to 
substantiate the claims for a higher rating, namely, evidence 
to show that the service-connected disabilities of 
hypertension with headaches and duodenal ulcer have gotten 
worse, the effect that worsening has on employment and daily 
life, and the Diagnostic Codes under which the claimant is 
rated.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of a claim for 
service connection); and of Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, and general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claims were readjudicated, as evidenced by the supplemental 
statement of the case, dated in October 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO obtained service treatment records and 
VA records.  The Veteran has submitted several statements 
from private physicians in support of his claims.  

In statements in September 2004, the Veteran indicated that 
he has been seen at a University of California hospital in 
San Francisco, and he submitted medical releases for UC Davis 
Medical Center (inpatient treatment) and UC Davis Medical 
Group (patient records), evidently in regard to treatment for 
hypertension, headaches, and ulcer problems from "1985 to 
present".  While it does not appear that the RO has sought 
these records, the Veteran was evaluated by VA prior and 
subsequent to the statements to determine the severity of the 
disabilities, and he has contemporaneous VA treatment records 
of the disabilities.  Also, the VA examiner in May 2005 
indicated that the Veteran saw Dr. V. at UC Davis 
periodically, and the Veteran has submitted a statement from 
the same physician in January 2006.  

Any records from UC Davis would not be probative on the 
claims for increase as the records contains more current 
evidence.  38 U.S.C.A. § 5103A; see Wensch v. Principi, 15 
Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claims.  38 U.S.C.A.§ 5103A(d).  
He was afforded VA examinations in September 2003 
(hypertension, headaches, and ulcer) and May 2005 (all 
claims), specifically to evaluate the nature, etiology, and 
severity of the disabilities at issue.  The evidence in the 
record dated subsequent to the May 2005 VA examination does 
not indicate that there has been a material change in the 
disabilities to warrant a reexamination.  38 C.F.R. § 
3.327(a).

After a review of the record, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Loss of Visual Acuity 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Effective 
October 10, 2006, the provision of 38 C.F.R. § 3.310 was 
amended to implement the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995), for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  In any case, as VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, hyperopia,  presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  



VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990) (service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

The Veteran asserts that he has loss of visual acuity due to 
service-connected hypertension.  He asserts that the VA 
examiner in May 2005 indicated that his visual difficulties 
were a result of long-term high blood pressure.  

The service treatment records show that on entrance 
examination near and distant visual acuity was 20/20 
uncorrected in each eye.  On an ophthalmologic consultation 
in July 1976, the diagnosis was hyperopic astigmatism in each 
eye.  On periodic examination in July 1977, it was noted that 
the Veteran wore bifocal lenses because of eye strain.  Near 
and distant visual acuity was 20/20 corrected in each eye.  
On periodic examination in August 1978, near and distant 
visual acuity was 20/18 corrected in each eye.  In November 
1981, the pertinent finding was hyeropia.  On examination in 
May 1982, it was noted that the Veteran had wore glasses for 
defective visual acuity since 1969.  Near visual acuity was 
20/30 corrected in each eye, and distant visual acuity was 
20/20 corrected in each eye.  In March 1986, the Veteran 
complained of blurred vision.  Subsequently his eye glass 
prescription was changed.  On examination for a Medical Board 
in September 1986, corrected visual acuity was listed as a 
diagnosis.  Near visual acuity was 20/17 corrected in the 
right eye and 20/20 corrected in the left eye, and distant 
visual acuity was 20/20 corrected in the right eye and 20/30 
corrected in the left eye. 

After service, on VA examination in December 1991, visual 
acuity was 20/30 corrected in both eyes and it was noted that 
the Veteran used reading glasses.  In September 2002, VA 
record shows that the Veteran complained that his vision was 
not as clear with and without glasses.  Chronic open-angle 
glaucoma (COAG) was suspected.  In October 2002, the 
diagnoses were low degree astigmatism and presbyopia.  

In July 2003, the Veteran complained of blurred vision, which 
was attributed to unstable hypertension.  In November 2003, 
he was seen with headaches so bad that his vision was blurry.  
In January 2004, he was seen for a check of intraocular 
pressure and with complaints about his bifocals.  The 
impression was suspected COAG with good intraocular pressure 
and presbyopia.  

In August 2004, private record show that the Veteran 
complained of vague visual blurring.  

VA records show that in 2005 the Veteran continued to 
complain of visual deficiencies.  In October 2005, he 
complained of rapid deterioration in visual acuity.  In 
February 2006, he requested a letter stating that his vision 
became blurry from high blood pressure, and he complained of 
decreased vision, distance and near, especially while 
reading.  The impression was presbyopia and myopia, and new 
glasses were recommended.  In April 2006, COAG was suspect 
(there was good intraocular pressure) and there was 
presbyopia.  In July 2006, the Veteran complained of blurred 
vision in both eyes for two to three months with episodes 
that came and went and became worse with migraines and 
increased blood pressure.  The impression was COAG suspect 
with low intraocular pressure and presbyopia.  In September 
2006, he was photophobic when he had headaches.  Monthly from 
June to September 2007, the Veteran complained of decreased 
visual acuity, especially when his blood pressure was 
elevated, and photophobia and migraines.  The impression was 
COAG suspect with low intraocular pressure, nuclear cataract 
not yet visually significant, history of migraines (the 
Veteran stated that he had more headaches recently and blurry 
vision and that his uncontrolled blood pressure was 
associated with blurry vision), and hyperopic astigmatism 
with presbyopia.  

On VA examination in May 2005 to determine whether there was 
a relationship between the loss of visual acuity and service-
connected hypertension, the examiner noted the Veteran's 
complaints of blurred vision that was gradually worsening in 
both eyes.  Following an eye evaluation, the diagnosis was 
vision problems due to hyperopia, astigmatism, and 
presbyopia, and that his problems were not due to 
hypertension.  Suspected COAG was also diagnosed. 

After careful consideration of the evidence of record, the 
Board finds that the Veteran's loss of visual acuity due to 
myopia, hyperopia, astigmatism, and presbyopia is not a 
disability for the purpose of VA disability compensation 
because myopia, hyperopia, astigmatism, and presbyopia are 
refractive errors and refractive errors of eye are by 
operation of law not considered a disease or injury for the 
purpose of establishing a disability under 38 U.S.C.A. 
§§ 1110, 1131.  38 C.F.R. § 3.303(c). 

And there is no competent evidence of record that the 
refractive errors were subjected to a superimposed disease or 
injury, namely, service-connected hypertension, creating 
additional disability.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990). 

As for blurred vision and photophophia, which have been 
associated with service-connected headaches, and blurred 
vision, which has also been associated with hypertension, no 
chronic ocular pathology has been identified to explain the 
blurred vision.  As for suspected chronic open angle 
glaucoma, elevated intraocular pressure has not found, and 
the suspicion of glaucoma does not rise to the level of a 
disability. The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from all types of diseases or injuries encountered 
as a result of or incident to military service and their 
residual conditions.  38 C.F.R. § 4.1; see Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

Contrary to the Veteran's assertion, VA records do not show 
that loss of visual acuity, namely, refractive error, is due 
to hypertension.  As previously stated, no ocular pathology 
has been identified to explain symptoms of blurred vision 
associated with service-connected headaches or hypertension.  
And chronic glaucoma is not diagnosed.  There is no other 
medical evidence, address medical causation of the loss of 
visual acuity. 



To the extent that the Veteran asserts that his vision 
problems are related to his service-connected hypertension, 
although the Veteran is competent to describe his symptoms, 
where as here, loss of visual acuity is not a condition under 
case law that has been found to be capable of lay 
observation, the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between loss of 
visual acuity and service or a service-connected disability, 
where a lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.  As a lay person, the veteran is not qualified 
through education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.  For this 
reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claim.

As the Board may consider only independent, competent medical 
evidence to support its findings on questions of medical 
diagnosis, not capable of lay observation, and of medical 
causation, where lay assertion on medical causation is not 
competent evidence, and as there is no favorable competent 
medical evidence to support the claim of direct or secondary 
service connection for loss of visual acuity 


and as a VA examiner has expressed the opinion that the 
Veteran's vision problems were not due to his service-
connected hypertension, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

II. Claims for Increase 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of VA records, 
private records, and VA examinations in September 2003 and in 
May 2005.  

A. Hypertension 

As previously noted, the RO separately rated the Veteran's 
headaches as 50 percent disabling, effective June 2003.  

For the period covered in this appeal, the Veteran's 
separately rated headaches are assigned a 50 percent rating 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which is the 
maximum schedular rating. 
 
As for the Veteran's service-connected hypertension, it is 
assigned a 40 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.   Under Diagnostic Code 7101, the 
criteria for next higher rating, or 60 percent, are diastolic 
pressure that is predominantly 130 or more.  

The Veteran asserts that his blood pressure has been 
predominantly 220/130 since 2001; however, VA and private 
medical records do not show that his diastolic pressure 
readings are predominantly 130 or more.  A VA examiner in 
September 2003 noted that the Veteran's readings averaged 
130/79 at home.  At the time of a VA examination in May 2005, 
the blood pressure readings were 170/96, 170/100, and 160/90.  

VA and private records, beginning in 2002, show that although 
the Veteran telephoned the VA for advice regarding a blood 
pressure reading of 175/130 in January 2003, his clinical 
readings were predominantly shown to be lower.  For example, 
from 2003 to 2008, his blood pressure when recorded were:  
227/117, 176/105, 228/120, 208/111, 183/115, 225/135, 
182/113, 173/95, 213/122, 132/75, 160/102, 157/ 95, 169/87, 
152/76, 169/87, 155/74, and 220/120.  

The Veteran's private physician, R.B., M.D., indicated in a 
June 2008 statement that the Veteran may have blood pressures 
well over 220/120 at any given point, but that his highest 
blood pressure peaked at 270/104.  

For the period covered in this appeal, although the Veteran's 
hypertension has been shown to be labile, despite medication, 
the diastolic pressure readings do not approximate the 
criteria for a higher rating under Diagnostic Code 7101.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

B. Duodenal Ulcer

The Veteran's service-connected duodenal ulcer is assigned a 
noncompensable rating under 38 C.F.R. § 4.114, Diagnostic 
Code 7305, for duodenal ulcer.  The Veteran contends that his 
symptoms are worse than is contemplated under such rating and 
that a higher rating should, therefore, be assigned.  

Under Diagnostic Code 7305, the criteria for the next higher 
rating, 10 percent, are mild ulcer disease with recurring 
symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

VA and private records do not show that the Veteran's 
duodenal ulcer has been symptomatic for the period covered in 
this appeal.  An esophagoduodenoscopy (EGD) in August 2002 
was normal except for excessive gastric secretions.  An EGD 
in November 2003, as reported by a VA examiner in May 2005, 
showed a small hiatal hernia, esophagitis, and duodenitis.  

Although the Veteran has reported numerous ongoing 
gastrointestinal complaints, the VA examiners in September 
2003 and in May 2005 indicated that he did not have an active 
duodenal ulcer, but had gastroesophageal reflux disease with 
marginal to fair control on medication.  A private physician, 
W.C., M.D., indicated in a March 2008 statement, that the 
Veteran has been diagnosed with severe gastroparesis, which 
had been documented on gastric emptying studies and which was 
managed on medication.  The records show that the Veteran has 
been treated for chronic gastrointestinal complaints, 
variously diagnosed as gastroesophageal reflux disease, 
erosive esophagitis, nonerosive gastritis, small hiatal 
hernia, duodenitis, possible narrowing of the duodenum, and 
gastroparesis.  Nevertheless, there has been no objective 
evidence of a duodenal ulcer, or symptoms specifically 
related to duodenal ulcer disease.  

For these reasons, the Veteran does not meet the criteria for 
a compensable rating under Diagnostic Code 7305.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

C. Extraschedular Rating

Comparing the level of severity and symptomatology of the 
service-connected hypertension  and duodenal ulcer with the 
rating criteria, the Veteran's disability picture is 
contemplated by the Rating Schedule and the assigned rating 
is adequate and no referral for an extraschedular rating 
under 38 C.F.R. § 3.321(b) is warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  

At any rate, it is noted that for the period considered in 
this appeal, the RO in an October 2008 rating decision 
granted a total disability rating due to individual 
unemployability, effective June 2003.  This is in recognition 
of the Veteran's inability to secure and follow a 
substantially gainful occupation as a result of his six 
service-connected disabilities.  


ORDER

Service connection for loss of visual acuity to include as 
secondary to service-connected hypertension is denied.  

A rating higher than 40 percent for hypertension is denied.  

A compensable rating for duodenal ulcer is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


